Citation Nr: 0427428	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  91-48 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Entitlement to an evaluation in excess of 20 percent for 
spondylolysis of L5-S1.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1989 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was granted service connection for spondylolysis 
at the L5-S1 level in April 1989.  He was initially assigned 
a 10 percent rating for his disability.  This was later 
increased to 20 percent by way of a rating decision dated in 
July 1997.  The veteran has continued to appeal the level of 
his disability rating since the April 1989 decision.  Thus 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected back disability has been 
rated under Diagnostic Code 5293, a code used to evaluate 
disabilities involving intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a (2002); see also Diagnostic Code 5243, 68 
Fed. Reg. 51,454-51,458 (Aug. 2003) (to be codified at 
38 C.F.R. § 4.71a).  

The veteran's case was remanded in May 1999 with notations 
that the later evidence of record did not support a diagnosis 
of either spondylolysis or intervertebral disc syndrome and 
that the RO should consider other diagnostic codes in the 
identification and evaluation of the veteran's back 
disability.  The Board notes that the veteran's case was 
remanded with similar findings and directions in March 1998; 
however, the RO failed to accomplish the requested actions.

The veteran's case was reviewed by a VA physician, following 
the May 1999 remand, in April 2000.  The examiner stated that 
there was confusion in the record because of the use of 
inconsistent terms throughout the course of the veteran's 
claim.  He found no evidence of osteoarthritis or a herniated 
disc.  The examiner stated that there was no such condition 
as spondylolysis of L5-S1.  He opined that the veteran had a 
congenital condition called spondylolysis of L5 vertebra.  As 
a result of that condition, a first-degree spondylolisthesis 
had occurred.  He said that there did not appear to be any 
signs of spondylosis in the veteran.   

The RO issued supplemental statements of the case (SSOCs) in 
May 2000, June 2000 and December 2001 but failed to consider 
any other rating criteria for the veteran, other than that 
under Diagnostic Code 5293, in direct contradiction to the 
prior Board remands, most recently the May 1999 remand.

The case was returned to the Board in April 2002.  In keeping 
with authority in effect at the time, the Board issued a 
development memorandum in an effort to fully develop the 
veteran's claim.  Part of the action required was to arrange 
for VA neurology and orthopedic examinations for the veteran.

The veteran was afforded a VA neurology examination in 
February 2003.  However, he was not given the requested 
orthopedic examination.

The Board issued a second development memorandum in March 
2003.  The second memorandum requested essentially the same 
development as that requested in the first memorandum.  The 
veteran was to be asked to identify outstanding treatment 
records so that they could be obtained and associated with 
the claims file.  He was also to be afforded VA neurology and 
orthopedic examinations with the examiners requested to 
respond to specific questions.

Unfortunately, the veteran was never afforded the 
examinations requested in the second development memorandum.  
He was contacted about outstanding records and responded that 
there were none.  However, no efforts were made to schedule 
the examinations.  Even more unfortunately, the veteran's 
case was processed for a remand by the Board in November 
2003.  This remand was necessitated by the holding from a 
case decided by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In 
that case, the Board's authority to develop evidence was 
limited and, in those cases where the Board did develop 
evidence, the case had to be remanded to the agency of 
original jurisdiction (AOJ) for consideration of the 
developed evidence in the first instance unless there was a 
waiver.

Here, the February 2003 VA examination report constituted 
evidence developed by the Board.  Thus his case was remanded 
to the AOJ for consideration as required by the Federal 
Circuit in DAV.  The remand was premature in light of the 
lack of compliance with Board development memorandums.  The 
Board deeply regrets the delay caused by this action.

In order to afford the veteran due process and the 
development necessary in this case, the Board will remand the 
case for the necessary VA examinations and opinions and the 
consideration of additional rating criteria in addition to 
that used to evaluate disabilities involving intervertebral 
disc syndrome.

Finally, there is no indication in the claims file that the 
veteran was given the notice required under the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  In addition, the 
Court has also held that an additional element of the notice 
required under the VCAA requires that claimants be 
specifically told to submit any evidence that they have in 
their possession.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) 

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The veteran should be 
specifically told of the information or 
evidence he should submit, if any, and of 
the information or evidence that VA will 
obtain with respect to his claim for the 
issue on appeal.  38 U.S.C.A. § 5103(a) 
(West 2002).  Among other things, the 
veteran should be told to submit any 
pertinent evidence in his possession.

2.  The veteran should be afforded VA 
neurology and orthopedic examinations to 
determine the nature and extent of his 
low back disability.  The claims file and 
a copy of this remand should be made 
available to the examiners for review 
prior to the examination.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiners should 
be accomplished and any such results must 
be included in the examination report.  

The examiners should comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiners should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence of absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiners should review the entire claims 
file, to include the August 1998 magnetic 
resonance imaging report and furnish an 
opinion concerning whether the veteran 
has arthritis and/or intervertebral disc 
syndrome and, if so, whether either 
condition is related to his service-
connected spondylolysis of L5-S1.  A 
complete rationale for all opinions 
expressed must be provided

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
report(s) are deficient in any manner, 
the RO must implement corrective 
procedures at once in accordance with 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
Such readjudication must include the 
changes to the regulations used to 
evaluate orthopedic regulations found at 
38 C.F.R. § 4.71a (2002) and the changes 
promulgated at 67 Fed. Reg. 54,345-54,349 
(Aug. 2002), (codified at 38 C.F.R. 
§ 4.71a (2003), 68 Fed. Reg. 51,454-
51,458 (Aug. 2003) (to be codified at 
38 C.F.R. § 4.71a).  Further, if there is 
no evidence of intervertebral disc 
syndrome, the RO must consider other 
possibly applicable diagnostic codes in 
the evaluation of the veteran's 
disability rating.  If the benefit sought 
is not granted, the veteran should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


